Citation Nr: 1535563	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for diabetes, to include as result of exposure to herbicides.

2. Entitlement to service connection for hypertension, to include as result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987.  The Veteran also had a period of Reserve service.

These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2011 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran testified before a Veterans Law Judge in a March 2013 hearing and such hearing transcript is associated with the electronic claims file.  In August 2013, the Board remanded the appeal for further development.
However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a July 2015 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  As the Veteran has indicated that he wishes to have an additional hearing, a remand is again required.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action on his part is required.


REMAND

As mentioned above, in March 2013, the Veteran was afforded a Board hearing that was presided over by a Veterans Law Judge who has since retired.  In July 2015, in response to a Board hearing clarification letter, the Veteran requested a new Board hearing at the local RO (Travel Board hearing).  Therefore, because the AOJ schedules Travel Board hearings, the case is REMANDED for the following:

 Schedule the Veteran for a Travel Board hearing.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




